Name: 84/591/EEC: Commission Decision of 12 November 1984 on the clearance of the accounts presented by the Kingdom of Belgium in respect of expenditure incurred in the 1976 financial year on agricultural products supplied as food aid (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  accounting;  Europe;  economic conditions
 Date Published: 1984-12-12

 Avis juridique important|31984D059184/591/EEC: Commission Decision of 12 November 1984 on the clearance of the accounts presented by the Kingdom of Belgium in respect of expenditure incurred in the 1976 financial year on agricultural products supplied as food aid (Only the French and Dutch texts are authentic) Official Journal L 325 , 12/12/1984 P. 0001 - 0002+++++( 1 ) OJ NO L 180 , 8 . 8 . 1972 , P . 1 . ( 2 ) OJ NO L 288 , 25 . 10 . 1974 , P . 1 . COMMISSION DECISION OF 12 NOVEMBER 1984 ON THE CLEARANCE OF THE ACCOUNTS PRESENTED BY THE KINGDOM OF BELGIUM IN RESPECT OF EXPENDITURE INCURRED IN THE 1976 FINANCIAL YEAR ON AGRICULTURAL PRODUCTS SUPPLIED AS FOOD AID ( ONLY THE DUTCH AND FRENCH TEXTS ARE AUTHENTIC ) ( 84/591/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1703/72 OF 3 AUGUST 1972 AMENDING REGULATION ( EEC ) NO 2052/69 ON THE COMMUNITY FINANCING OF EXPENDITURE ARISING FROM THE IMPLEMENTATION OF THE FOOD AID CONVENTION OF 1967 , AND LAYING DOWN THE RULES FOR THE COMMUNITY FINANCING OF EXPENDITURE ARISING FROM THE IMPLEMENTATION OF THE FOOD AID CONVENTION OF 1971 ( 1 ) , AND IN PARTICULAR ARTICLE 9 ( 3 ) THEREOF , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 2681/74 OF 21 OCTOBER 1974 ON COMMUNITY FINANCING OF EXPENDITURE INCURRED IN RESPECT OF THE SUPPLY OF AGRICULTURAL PRODUCTS AS FOOD AID ( 2 ) , HAVING CONSULTED THE EAGGF COMMITTEE , WHEREAS THE KINGDOM OF BELGIUM HAS SUPPLIED TO THE COMMISSION THE SUPPORTING STATEMENTS REQUIRED FOR THE CLEARANCE OF THE ACCOUNTS PURSUANT TO THE SECOND PARAGRAPH OF ARTICLE 3 ( 2 ) OF COMMISSION REGULATION ( EEC ) NO 2681/74 ; WHEREAS ONLY THE NET QUANTITIES TAKEN OVER BY THE CONSIGNEE OF THE AID AT THE POINT OF DELIVERY PROVIDED FOR IN COMMUNITY REGULATIONS CAN BE FINANCED ; WHEREAS EXPENDITURE IS FINANCED ON THE BASIS OF THE PROVISIONS OF THE MOBILIZATION REGULATIONS FOR EACH OPERATION ACCORDING TO THE RELEVANT RULES ; WHEREAS AUDIT INSPECTIONS HAVE SHOWN THAT PART OF THE EXPENDITURE DECLARED , AMOUNTING TO BFRS 4 216 964 , DOES NOT COMPLY WITH THIS PRINCIPLE AND MUST THEREFORE BE DISALLOWED ; WHEREAS , MOREOVER , AT THIS STAGE AN AMOUNT OF BFRS 1 541 816 SHOULD BE DEDUCTED SUBJECT TO FURTHER EXAMINATION ON THE BASIS OF ADDITIONAL INFORMATION TO BE SUPPLIED BY THE MEMBER STATE ; WHEREAS THE MEMBER STATE HAS BEEN INFORMED IN DETAIL OF SUCH DEDUCTION AND HAS HAD AN OPPORTUNITY TO EXPRESS ITS VIEW , HAS ADOPTED THIS DECISION : ARTICLE 1 THE ACCOUNTS OF THE DEPARTMENTS AND AGENCIES EMPOWERED BY THE KINGDOM OF BELGIUM TO PAY EXPENDITURE INCURRED IN 1976 ON AGRICULTURAL PRODUCTS SUPPLIED AS FOOD AID ARE HEREBY CLEARED AS INDICATED IN THE ANNEX HERETO . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE KINGDOM OF BELGIUM . DONE AT BRUSSELS , 12 NOVEMBER 1984 . FOR THE COMMISSION POUL DALSAGER MEMBER OF THE COMMISSION ANNEX CLEARANCE OF THE ACCOUNTS OF THE DEPARTMENTS AND AGENCIES IN THE KINGDOM OF BELGIUM EMPOWERED TO PAY EXPENDITURE ARISING FROM FOOD-AID OPERATIONS IN AGRICULTURAL PRODUCTS 1 . FUNDS AVAILABLE AFTER CLEARANCE OF 1975 ACCOUNTS BFRS 124 408 722 2 . ADVANCE PAYMENTS AUTHORIZED FOR FOOD-AID OPERATIONS IN 1976 BFRS 1 349 500 000 3 . TOTAL AVAILABLE TO COVER 1976 EXPENDITURE BFRS 1 473 908 722 4 . EXPENDITURE EFFECTED IN RESPECT OF 1976 AND RECOGNIZED AS CHARGEABLE TO CHAPTER 92 : FOOD-AID EXPENDITURE FROM THE GENERAL BUDGET OF THE EUROPEAN COMMUNITIES BFRS 1 318 752 092 5 . FUNDS AVAILABLE AFTER CLEARANCE OF 1976 ACCOUNTS BFRS 155 156 630 6 . REGULATIONS ( EEC ) NO 2317/76 , ( EEC ) NO 2318/76 AND ( EEC ) NO 2459/76 - THREE DELIVERIES OF WHEAT AN AMOUNT OF BFRS 809 388 CORRESPONDING TO THE DIFFERENCE BETWEEN THE EXPENDITURE DECLARED AS INTERVENTION VALUE AND THE REVENUE RECORDED WITH THE EAGGF , GUARANTEE SECTION , IS DEDUCTED SUBJECT TO A FURTHER EXAMINATION OF THE PROBLEM CONCERNING THE INTERVENTION PRICE TO BE APPLIED IN THE CASE IN QUESTION . 7 . DECISION 73/161/EEC AS AMENDED BY DECISION 73/223/EEC - 1 700 TONNES OF SKIMMED-MILK POWDER - MALI AS REGARDS THIS OPERATION , AN AMOUNT OF BFRS 732 428 HAS BEEN DEDUCTED FOR TRANSPORT COSTS FROM BAMAKO TO THE FINAL PLACES OF DESTINATION SUBJECT TO A FURTHER EXAMINATION OF THE LEGAL BASIS FOR FINANCING SUCH COSTS . 8 . DECISION 76/351/EEC - 2 589 TONNES OF WHEAT - LEBANON THE ADDITIONAL COSTS ( BFRS 834 333 ) DECLARED IN RESPECT OF THIS OPERATION WILL BE FINANCED SUBJECT TO A FURTHER EXAMINATION OF THE LEGAL BASIS ON WHICH THIS EXPENDITURE CAN FINALLY BE FINANCED .